DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election, without traverse, of the invention of Group IV (claims 8-11 and 14-15), in the reply filed on October 18, 2021, by Sunit Talapatra, is acknowledged.

Information Disclosure Statement
Initialed and dated copy of Applicants’ information disclosure statement (IDS) filed on 09/29/2020 is attached to the instant Office action. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Initialed and dated copy of the third-party submission filed 09/15/2021 under 37 C.F.R. § 1.290 is attached to the instant Office action. The submission is being considered by the examiner. 

Specification
The disclosure is objected to because it contains embedded hyperlink(s) and/or other form of browser-executable code(s); see, for example, page 5, line 31; page 6, line 25. Applicants are required to delete the embedded hyperlink(s) and/or other form of browser-executable code. See
The use of the trademark BLAST® (e.g., multiple occurrences at page 5) has been noted in this application. The Basic Local Alignment Search Tool (BLAST)® is a registered trademark of the National Library of Medicine. The registered trademark symbol ® should be included following the trademarks wherever they appear, and the trademarks should be accompanied by the generic terminology. 
	Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. 
	Appropriate correction is required.	

Claims
The response submitted on October 18, 2021 has been entered.
Claims 1-21 are pending. 
Claims 1-7, 12-13, and 16-21 are withdrawn from consideration for being directed to non-elected invention(s). 
Claims 8-11 and 14-15 are examined in this Office action. 

Claim Interpretation
The powdery mildew resistance conferring quantitative trait locus (QTL) named “QTL-VI” is located on chromosome 6 in Cucumis melo; see Specification, page 9, penultimate paragraph. See also the last paragraph on page 10, and Table 1 on page 11, for the specific physical positions of the resistant and sensitive alleles of SEQ ID NOs:1-4. Instant SEQ ID NOs:1-4 recite the resistant alleles; see Sequence Listing.  
The powdery mildew resistance conferring quantitative trait locus (QTL) named “QTL-XII” is located on chromosome 12 in Cucumis melo; see Specification, page 10, first full paragraph. See also the second full paragraph on page 13, and Table 2 on page 14, for the specific physical positions of the resistant and sensitive alleles of SEQ ID NOs:5-8. Instant SEQ ID NOs:5-8 recite the resistant alleles; see Sequence Listing.

Claim Objections
Claim 8 recites in the preamble “[a] method for selecting a powdery mildew resistant plant”. Since all of the recited markers are from melon (Cucumis melo), it is suggested to replace this phrase with ---[a] method for selecting a powdery mildew resistant Cucumis melo plant---; cf. claim 10.
Claim 8 is objected to for reciting in line 1 the transitional term “comprising” followed by method steps. It is suggested to insert the phrase ---, the method--- or ---, said method--- before “comprising” in line 1 of claim 8. 
Claim 10 is objected to for reciting in line 2 the transitional term “comprising” followed by method steps. It is suggested to insert the phrase ---, the method--- or ---, said method--- before “comprising” in line 2 of claim 10. 
Claim 15 is objected to for reciting in line 5 the improper format of sequence identifier “SEQ ID No:”. It is suggested to replace this phrase with ---SEQ ID NO:---.  
	Appropriate correction is required. 

Claim Rejections - 35 USC § 101
Claims 8-11 and 14-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 8-11 and 14-15 are determined to be directed to subject matter that is naturally occurring, or to a law of nature/natural principle or natural phenomenon. The rationale for this determination is explained below. 

The claims are drawn to a method for “selecting” and a method of “producing” a powdery mildew resistant (melon) plant, which apply the natural principle of a correlation between melon genomic regions, or markers (alleles) located therein, and particular powdery mildew resistance. These claims read on thought processes, i.e., visually observing the “production” (interpreted as naturally occurring growth) of melon plants already growing in a field and naturally occurring phenomena (a melon plant that has naturally germinated and is exhibiting relatively increased powdery mildew resistance will natively comprise the recited marker sequences). The breadth of “producing”, “selecting”, and “detecting” encompasses non-transformative visual assessment of a melon plant for a powdery mildew resistant phenotype, coupled with prior knowledge of the correlation of said phenotype(s) with the presence of particular marker(s)/ sequence(s)/ allele(s). This breadth does not impose a meaningful limit on the claim scope, such that all others are not precluded from using the natural principle; this step is not a substantial integration of the natural principle sufficient to confer patent eligibility. 
	Although some claims also recite the step of “introgressing”, this is interpreted as being equivalent to naturally occurring crossing and introgression.  
	The claims also recite the step of “detecting”, which appears to be a data analysis (mathematical) step, which is an abstract idea, and is therefore another judicial exception. 
	Limiting the powdery mildew resistance locus to a particular sequence, or a specific SNP (single nucleotide polymorphism) marker, does not change the step(s) to be performed. 
	It is also noted that the disclosure acknowledges that melon accession NCIMB 42991 represent the natural genetic background of the QTLs of the invention; see Specification, page 15, third full paragraph; page 16, first full paragraph.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to naturally-occurring processes, nucleotides, cells, and organisms; without significantly more. The claimed methods have the inherent property/ies that are recited in the claims. The judicial exception is not integrated into a practical application because the claimed invention is directed to naturally-occurring nucleotides, cells, organisms, and processes. For a claim that is directed to a judicial exception to be patent-eligible, it must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. 
	For examples of claims that recite meaningful limitations, see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
The claimed methods are not patent-eligible pursuant to the Supreme Court decision in Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “October 
Applicants are advised to amend the claim(s) to add breeding steps, and the production of progeny plants that comprise the recited marker(s); which might help overcome the stated rejections. 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 10-11 and 14-15 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim contains subject matter 
The claims are broadly drawn to a method of producing a powdery mildew resistant plant of the species Cucumis melo, comprising introgressing into a plant QTL-VI as comprised in the genome of NCIMB 42991 located on chromosome 6 within the chromosomal region delimited by SEQ ID NO:1 and SEQ ID NO:2. 
However, NCIMB 42991 is in the disclosure only briefly described at page 9, penultimate paragraph. There is no information and no description with respect to its phenotypic characteristics. This makes the description of the instantly claimed subject matter incomplete or inaccurate. Note that a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985); see also 54 Fed. Reg. at 34,880 ("As a general rule, the more information that is provided about a particular deposited biological material, the better the examiner will be able to compare the identity and characteristics of the deposited biological material with the prior art."). See MPEP § 2163(I).
Further regarding claim 15: the claim is broadly drawn to a method of producing a powdery mildew resistant Cucumis melo plant, which comprises introgressing into a plant QTL-VI as comprised in the genome of NCIMB 42991 located on chromosome 6 within the chromosomal region delimited by SEQ ID NO: 1 and SEQ ID NO: 2, further comprising introgressing a nucleic acid comprising a part or variant of QTL-XII. 	
	The Specification describes the identification of markers and alleles positively correlated with powdery mildew resistance in Cucumis melo. A powdery mildew resistance conferring QTL named “QTL-VI” is located on chromosome 6 in Cucumis melo; see Specification, page 9, penultimate paragraph. See also the last paragraph on page 10, and Table 1 on page 11, for the specific physical positions of the resistant and sensitive alleles of SEQ ID NOs:1-4. A powdery mildew resistance conferring QTL named “QTL-XII” is located on chromosome 12 in Cucumis melo; see Specification, page 10, first full paragraph. See also the second full paragraph on page 13, and Table 2 on page 14, for the specific physical positions of the resistant and sensitive alleles of SEQ ID NOs:5-8. 
	A written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). In addition, "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species, which are adequately described and are Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004). In addition, “[A] patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
	Claim 15 recites comprising introgressing a nucleic acid comprising a “part” or “variant” of QTL-XII. However, other than the claimed resistance-conferring alleles, Applicants do not specifically describe nor do they reduce to practice a representative number of molecular markers and of marker alleles (as SNPs) that are located in the claimed interval of QTL-XII. Applicants do not disclose a conserved structure responsible with respect to the unspecified parts or variants of QTL-XII as to accomplish the instantly claimed function of powdery mildew resistance in Cucumis melo. The claims are drawn to any unspecified nucleotide sequence parts or variants, as long as the part or variant is located within QTL-XII. 
	Given Applicants have provided very vague description of the method steps or structures that would link the compositions (NCIMB 42991, and a myriad of unspecified sequence parts or variants of QTL-XII) that are determinants of powdery mildew resistance in Cucumis melo, it remains unclear what features or method steps are capable of performing the claimed function(s). The Specification fails to provide an adequate written description to support the breadth of the claims. Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/files/web/menu/ written.pdf. 

Enablement – Lack of Biological Deposit
Claims 10-11 and 14-15 are rejected under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
	Claims 10-11 and 14-15 are drawn to methods of producing a powdery mildew resistant plant of the species Cucumis melo, which require a plant deposited under number NCIMB 42991. The invention is directed to plants that appear to be novel biological materials. Since the plant (as biological material) is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the Specification or otherwise be readily available to the public. If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the biological material. The Specification does not disclose a repeatable process to obtain the plant as biological material and it is not apparent if the plant is readily available to the public.  
 	The Specification includes a brief description of NCIMB 42991 at page 9, penultimate paragraph. However, there is no indication as to public availability, no indication as to biological deposit of the claimed plant, and no indication of perfection of the deposit as set forth below. See also MPEP §§ 2403-2404. 
	If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction released to the public upon the issuance of a patent, and will be publicly available for the enforceable life of the patent, would satisfy the deposit requirement made herein.
	If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number, showing that
(a)        during the pendency of this application, access to the invention will be afforded to the Director upon request;
(b)        all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)        the deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d)        evidence will be provided of a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: 	
Li et al., 2017, Mapping of powdery mildew resistance genes in melon (Cucumis melo L.) by bulked segregant analysis, Scientia Horticulturae 220: 160-167; see third--party submission filed 09/15/2021. 
Natarajan et al., Whole Genome Re-Sequencing and Characterization of Powdery Mildew Disease-Associated Allelic Variation in Melon, PLOS ONE, DOI:10.1371/journal.pone.0157524, pp 1-19, published 16 June 2016; with Supporting Information available online; see IDS filed 09/29/2020. 
Kosugi et al., United States Patent Application Publication 2018/0325057 A1, published November 15, 2018. 

Summary
Claims 8-11 and 14-15 are deemed free of prior art, given the failure of the prior art to teach or reasonably suggest a method of producing or selecting a powdery mildew resistant Cucumis melo plant, which comprises detecting the presence of at least one marker selected from the group consisting of: (a) `G` on position 23 of SEQ ID NO:1 corresponding to the physical position 5,330,645 bp of the public melon genome; (b) `A` on position 23 of SEQ ID NO:2 corresponding to the physical position 6,006,456 bp of the public melon genome; (c) `T` on position 23 of SEQ ID NO:3 corresponding to the physical position 5,414,506 bp of the public melon genome; and (d) `C` on position 23 of SEQ ID NO:4 corresponding to the physical position 5,738,920 bp of the public melon genome. The prior art teaches generally the concept of markers for powdery mildew resistance in Cucumis melo
No claim is allowed. 


Examiner’s Contact Information                                                                                                                                                                 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571)270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663